George, J.
1. _ The plaintiff and the defendant were traveling along a public road in the same direction. The plaintiff was driving a mule hitched to a buggy, and the defendant was in an automobile. The defendant undertook to pass the plaintiff, who was immediately in front of him. According to the plaintiff’s testimony, his buggy was standing still, on the right side of the road, and the road at that point was wide enough to permit the defendant’s automobile to pass him in *559safety, and the automobile, in passing, struck the buggy, throwing the plaintiff out and injuring him as set forth in his petition. According to the defendant’s testimony, the plaintiff suddenly jerked or turned his mule towards the ear just as the defendant was in the act of passing, and this sudden turning of the mule caused the collision, which resulted in only slight injury to the plaintiff. Both as to the cause of the injury and its extent the evidence is in sharp conflict. Held: The evidence warranted the jury in finding that the defendant was negligent as alleged, and the verdict for $75 in favor of the plaintiff is supported by the evidence.
Decided March 20, 1917.
Action for damages; from Cobb superior court—Judge Patterson. April 27, 1916.
Fred Morris, for plaintiff in error.
J. T. Dorsey, J. Z. Foster, contra.
2. The exceptions to the charge of the court are not of sufficient merit to warrant the grant of a new trial. The court did not err in overruling the motion for a new trial.